Title: Continental Congress Report on Colonel Charles Armand, 26 March 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] March 26, 1783

The Committee to whom were referred the letters from the Commander in Chief & from Col Armand submit the following resolution:
Col Armand having entered at an early period of the war into the army of The United States with the rank of Colonel, and having served with distinction in that rank, so as to acquire the particular approbation of the Commander in Chief for his intelligence zeal and bravery,
Resolved, that in consideration of the merit & services of Col Armand he be promoted to the rank of Brigadier General, retaining the command of his present corps.
